Title: From Thomas Jefferson to Richard Richardson, 17 February 1800
From: Jefferson, Thomas
To: Richardson, Richard



Dear Sir
Philadelphia Feb. 17. 1800.

The day after I wrote my letter of the 10th. your’s of Jan. 31. arrived towit on the Tuesday, which shews it came by the Richmond mail. had it been in time for the Fredericksburg mail, it would have arrived here on Saturday, and could have been answered a week sooner. your former letters arrived on the Tuesdays also, so that their setting off one day later from you makes a week’s odds in answering. mr Kelly told me he should soon want in supply of nails of every size. it might be worth your while to apply to him, as also to Colo. Bell, to see if they are not in want.—there must have been mismanagement in the course of the last year with the herrings, or they could not have  been out so soon. there were enough laid in to last till they should come again. the issues of beef also were calculated according to the quantity to last till the spring. when you recieve that from Bedford, it must be issued to the people according to the lists I left. I will immediately order up a hogshead of molasses. I am glad you have engaged a smith, only that he must be subject to leave us whenever Powel comes. whether this will be in July, or not till December I have not yet heard. I think it will be best to put Joe to the anvil: as I have no doubt he will make the best smith. Moses may be employed in making nails: for the smith & Joe will make more chains than we can sell at their leisure times. I mean when they are not doing smith’s work for me; for as to taking in custom, I reject it entirely. I know from experience both in Bedford & Albemarle that it is throwing away coal and labour. I thought when I left home that we had unbroke faggots of half crown iron to make up 3. tons (120.) and loose rod enough of the same kind for my own use. you mention 68. sent down & 21. delivered to mr Randolph, making in all 89. perhaps you have kept some back with a view of employing Moses in that way. if so, I would rather it should be sent off to Richmond, as it will be exactly so much ready money saved to me, and long before we can get through the loose rod I can have more brought. but it is but a small quantity of chains which can be sold yearly.—when my bacon arrives from Bedford, and is in order to be packed, let one half of it be packed in hogsheads among cut straw, cut as you would to feed horses. I learn from an experienced hand that it is an infallible preservative against the worm. if we can get your letters on the Saturday, I shall regularly answer them by the return of the same post, so that there will be but three weeks between writing a letter & recieving an answer. I am Sir
Your humble servt.

Th: Jefferson


P.S. mr Nicholas Lewis was to have surveyed mr Short’s farms & to have sent me the surveys. be so good as to enquire of him when I may expect it. how is Shepherd’s leg?

